ON REHEARING.
The libelant asks for a rehearing of this case on the ground tli fit in the foregoing opinion the claims for wages, medical expenses and maintenance were not passed on.
The claims set up in the libel are all based on the theory that' the contract of employment between the vessel and the libelant was broken and terminated by an unjustifiable assault and batIcry alleged to have been committed upon the libelant by the captain of the schooner.
On this understanding it was assumed that when holding tha; no such assault and battery was committed and that no damages were recoverable, the remaining claims necessarily fell also. It is not alleged that there was any dispute about wages. The contention was that the libelant was entitled to be paid off because of the alleged violation of the contract by the captain.
The view taken by the court is that the captain did not violate the contract and that the libelant is not entitled to be paid off on the theory advanced by him.
As to the maintenance and medical expenses. Counsel for the libelant cites numerous cases to the effect that where a seaman is injured while in the service of the ship he is entitled to be maintained, cared for, and attended at the expense of the vessel. The proposition is well established in admiralty law.It cannot, however, be successfully contended that in committing the malicious assault on the captain of the schooner the libelant was acting in the service of the ship. In none of the cases cited were the facts similar to those involved ■ here.
The testimony shows that on September 15th the libelant had his head dressed by the Marine Hospital physician; that on the lYth, and daily following till the 23rd, he went to another physician evidently for the purpose of obtaining the physician’s testimony for the purposes of the litigation. The treatment given by the latter physician was trivial. Hnder similar circumstances this court held in the case of Alfred *616Soderman v. The Hawaiian Isles, decided June 22, 1906 (Ante p. 100), that “the claim for maintenance and cure seems too trvial to merit consideration.”
The point was raised by counsel for the libellee that a suit in rem cannot be maintained to recover damages for an assault and battery under circumstances such as are alleged here. Admiralty rule 16. The point may be well taken but is not passed on in view of the grounds stated as the basis for the conclusion arrived at.
Rehearing denied.
Affirmed on appeal: See The David Evans, 187 Fed. 775.